811 F.2d 1504Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hilton Ray BAINES, Plaintiff-Appellant,v.David A. GARRAGHTY, Mary Sue Terry, Attorney General,Defendants-Appellees.
No. 86-7321.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 26, 1986.Decided Feb. 5, 1987.

Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Hilton Ray Baines, appellant pro se.
Robert Homer Anderson, III, Office of the Attorney General, for appellees.
PER CURIAM:


1
Hilton Ray Baines appeals from an order of the district court denying his motion to extend the time for filing a notice of appeal under Rule 4(a)(5) of the Federal Rules of Appellate Procedure.  We agree that the notice of appeal was untimely filed, and we dismiss the appeal for lack of jurisdiction.


2
The district court denied Baines' petition for habeas corpus relief on September 5, 1986.  Baines' notice of appeal was filed in the district court on October 7, 1986.  October 6 was the last day the notice of appeal could have been timely filed in the district court.  Rule 4(a)(5) of the Federal Rules of Appellate Procedure permits the court to extend the time for filing a notice of appeal upon a showing of excusable neglect or good cause.  Baines' second notice of appeal was treated by the district court as a motion for an extension, but in it Baines stated only that he had mailed his original notice of appeal on October 6.  Because this does not amount to excusable neglect or good cause, the district court properly denied Baines' motion to extend.  The notice of appeal was untimely filed, and the district court did not abuse its discretion in declining to grant an extension.


3
Accordingly, we deny a certificate of probable cause to appeal.  Because the dispositive issues have recently been disposed of authoritatively, we dispense with oral argument and dismiss the appeal.


4
DISMISSED.